                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                          Plaintiff,            )
                                                )
                     v.                         )     No. 1:07-cr-00105-SEB-TAB
                                                )
JAMARR GAINES                                   )
  a/k/a Omar,                                   ) -09
                                                )
                          Defendant.            )

           ORDER ADOPTING REPORT AND RECOMMENDATION

      Now before the Court is an Objection to Report and Recommendation on the

Petition for Warrant or Summons for Offender Under Supervision filed by Defendant

Jamarr Gaines. [Dkt. 454]. For the reasons set forth herein, the Court OVERRULES

Defendant’s objection and ADOPTS the Magistrate Judge’s Report and

Recommendation [Dkt. 447] as discussed below.

                                       Background

      On September 8, 2008, Mr. Gaines entered a petition to enter a guilty plea as to

the offence of Conspiracy to Possess with Intent to Distribute and to Distribute 500

Grams or More of Cocaine (21 US.C. §§ 841(a)(1), 846, and 851). Mr. Gaines appeared

for a change of plea and sentencing hearing on December 15, 2008, and was sentenced to

120 months of incarceration and eight years of supervised release.

      After Mr. Gaines finished serving his sentence of incarceration, his term of

supervised release commenced on September 5, 2015. Four years thereafter, on


                                            1
December 5, 2019, the United States Probation Office (“USPO”) filed a Petition for

Warrant or Summons for Offender Under Supervision. Mr. Gaines, having been fully

advised of his rights, waived a preliminary hearing. The Magistrate Judge conducted a

revocation hearing on December 16, 2019, at which Mr. Gaines was found guilty of

having violated his conditions of supervised release on ten occasions over the eight-week

period between October 5, 2019, and November 30, 2019. Specifically, he committed the

following violations with respect to the conditions of his GPS monitoring and home

detention:

       On October 5, and 24, November 21, 2019, Mr. Gaines made unauthorized and
       unapproved stops while scheduled out. On October 8 and 26, and November 5,
       2019, he left early or without authorization. On November 16, 2019, he returned
       late to his residence. On October 7 and 11, 2019, he failed to properly change his
       battery. On October 29, 2019, he failed to maintain electrical service. In addition,
       as alleged in a prior petition, Mr. Gaines continues to refuse to pay toward the cost
       of his GPS Monitoring. 1 As of November 30, 2019, he has an outstanding balance
       of $362.95, and has made no payments.

       [Dkt. 447, at 3]. The parties and the USPO further stipulated that: (a) the highest

grade of violation is a Grade C violation (U.S.S.G. § 7B1.1(a)(2)), (b) Mr. Gaines’s

criminal history category is III, and (c) the range of imprisonment applicable upon

revocation of Mr. Gaines’s supervised release, therefore, is 5-11 months’ imprisonment

(see U.S.S.G. § 7b1.4(a)).

       While the Magistrate Judge acknowledged that the most recent violations might

appear inconsequential when viewed in isolation, she found the combination of Mr.



1
 Mr. Gaines previously stated he would rather “go to jail” than contribute to the costs of his GPS
Monitoring.
                                                2
Gaines’s violations to be troubling. In light of Mr. Gaines’s admissions of these recent

facts, as well as his numerous prior violations, 2 the Magistrate Judge recommended that

Mr. Gaines’s supervised release be revoked and that he be incarcerated for six months

with no supervised release to follow. On December 6, 2020, Mr. Gaines filed an

Objection to the Report and Recommendation of the Magistrate Judge, which is now ripe

for the Court’s consideration.

                                     Standard of Review

       Federal Rule of Criminal Procedure 59(b)(3) provides that the Court will review

de novo recommendations by a Magistrate Judge on dispositive motions. Under de novo

review, the Court is free to accept, reject, or modify the recommended disposition. Fed.

R. Crim. P. 59(b)(3). “De novo review requires the district judge to decide the case based

on an independent review of the evidence and arguments without giving any presumptive

weight to the magistrate judge’s conclusion.” Mendez v. Republic Bank, 725 F.3d 651,

661 (7th Cir. 2013). Although no deference is owed to a magistrate judge’s

recommendations under the de novo standard, Blake v. Peak Prof. Health Servs. Inc.,



2
  On October 2, 2019, Mr. Gaines was found to have violated three conditions of his supervised
release when he: submitted a urine sample which returned positive for cocaine on June 27, 2019;
submitted a urine sample which returned positive for marijuana on July 29, 2019; and refused to
abide by rules set forth in his GPS monitoring participant agreement on September 3, 2019. The
Magistrate Judge held three revocation hearings related to the disposition of these violations, at
which the government argued for a term of incarceration. In lieu of incarceration, the Magistrate
Judge recommended that Mr. Gaines’s supervised release be modified to include an additional
120 days of GPS monitoring, home detention, and employment restrictions. At the final
revocation hearing on these violations, the Magistrate Judge informed Mr. Gaines that he had
“stretched” the Court and USPO to the limits of their patients and warned him that the
modifications should be strictly adhered to. Without objection from either party, we concurred in
the Magistrate Judge’s Report and Recommendation on October 23, 2019. [Dkt. 433-35].
                                                3
1999 WL 527927, at *2 (7th Cir. 1999), this Court is essentially functioning as an

appellate court in this context. Thus, even under de novo review, “arguments not made

before a magistrate judge are normally waived.” United States v. Melgar, 227 F.3d 1038,

1040 (7th Cir. 2000). As the Seventh Circuit has observed, “there are good reasons for

the rule,” even in the context of de novo review. Id. Failure to fully develop arguments

before the magistrate judge also may prejudice a party, and “a willingness to consider

new arguments at the district court level would undercut the rule that the findings in a

magistrate judge’s report and recommendation are taken as established unless the party

files objections to them.” Id.

                                        Discussion

       Mr. Gaines objects here only to the Magistrate Judge’s recommended sentence of

six months’ imprisonment; he does not challenge the Magistrate Judge’s recommended

finding of facts nor the applicable Sentencing Guidelines range. Mr. Gaines concedes that

he has “strained the patience of the United States Probation department and the United

States Attorney’s Office through his course of conduct . . . and that the magistrate judge

has exercised a good deal of restraint and forbearance[.]” He further acknowledges that

three sequential supervision violation petitions resulted in his admissions of cocaine use,

marijuana use, and an obdurate refusal to pay for his location monitoring fees.

       Because his most recent violations were “relatively minor failures to observe the

pre-approved electronic monitoring schedule and a failure to pay the costs of

monitoring,” Mr. Gaines requests that the court impose a term of six months’ community

confinement as a condition of supervision and as an alternative to incarceration, which he

                                             4
argues would be an “incremental increase in sanctions” following the term of house arrest

previously imposed. Mr. Gaines asserts that community confinement might carry

significant putative and deterrence effects without forcing him to forfeit the job he has

managed to secure while on supervised release. Alternatively, Mr. Gaines requests that

the Court include a recommendation to the Bureau of Prisons in its Judgment and

Commitment Order that he be designated to a community confinement facility to serve

the sentence imposed.

       The government rejects Mr. Gaines’s de minimis characterization of his violations,

noting that the Magistrate Judge has conducted four supervised released hearings for Mr.

Gaines during the past six months. Moreover, the Magistrate Judge has previously

imposed incremental remediations in an effort to help Mr. Gaines maintain his

employment while at the same time it imposed tighter restrictions to his supervision. Mr.

Gaines has nonetheless remained uncooperative with USPO and continued to violate the

conditions of his supervised release, which totaled ten violations in two months. As the

USPO has informed the Court, this recalcitrance has made Mr. Gaines inordinately

difficult to supervise, and his non-compliance has “defeated” the purpose of GPS

monitoring. Thus, the government argues, the Magistrate Judge was “correct to conclude

Mr. Gaines’s history and circumstances on supervised release and GPS monitoring does

not foreshadow success at a residential reentry center.”

       After careful de novo review of the facts in evidence including those found in the

Magistrate Judge’s report and recommendation and the recorded arguments presented at

the revocation hearings, we hold that a six-month period of incarceration is an

                                             5
appropriate and reasonable sanction for these violations. It is particularly significant in

terms of our judgment that following Mr. Gaines’s violations of his supervised release in

July and September 2019, which culminated in 120 days of GPS monitoring, home

detention, and employment restrictions along with a warning by the Magistrate Judge that

future non-compliance with these modified supervised release conditions would be met

with stern action, Mr. Gaines continued to commit violations. Clearly, incremental

enhancements of his supervised release restrictions has not effectively secured Mr.

Gaines’s compliance with those conditions. Hopefully, a six-month sentence of

incarceration with no supervised release to follow, which punishment reflects the low end

of the applicable guideline range, will impress upon him the importance of his

acquiescence in the Court’s orders and effectuate the purposes of 18 U.S.C.§ 3553(a).

       The objection to the Magistrate Judge’s Report and Recommendations is overruled.

       IT IS SO ORDERED.

      Date:        2/3/2020                        _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana


Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service




                                              6
